

117 S1563 IS: Telecommunications Supply Chain Diversity Promotion Act
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1563IN THE SENATE OF THE UNITED STATESMay 11, 2021Mr. Wicker (for himself and Mr. Hickenlooper) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish an open network architecture testbed at the Institute for Telecommunication Sciences of the National Telecommunications and Information Administration to develop and demonstrate network architectures and applications, and for other purposes.1.Short titleThis Act may be cited as the Telecommunications Supply Chain Diversity Promotion Act.2.Open network architecture(a)Open network architecture testbed(1)DefinitionsIn this subsection—(A)the term Applied Research Open-RAN testbed means the testbed established under paragraph (2);(B)the term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information; and(C)the term NTIA means the National Telecommunications and Information Administration.(2)EstablishmentThe Assistant Secretary shall establish an applied research open network architecture testbed at the Institute for Telecommunication Sciences of the NTIA to develop and demonstrate network architectures and applications, equipment integration and interoperability at scale, including—(A)Open Radio Access Network (commonly known as Open-RAN) technology;(B)Virtualized Radio Access Network (commonly known as vRAN) technology; and(C)cloud native technologies that replicate telecommunications hardware as software-based virtual network elements and functions.(3)Focus; considerationsIn establishing the Applied Research Open-RAN testbed pursuant to this section, the Assistant Secretary shall ensure that such testbed evaluates issues related to deployment and operation of open network architectures in rural areas. (4)Cooperative research and development agreementsThe Assistant Secretary shall enter into cooperative research and development agreements as appropriate to obtain equipment, devices, and expertise for the Applied Research Open-RAN testbed, in accordance with section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a).(5)Private sector contributionsThe Assistant Secretary may accept private contributions to the Applied Research Open-RAN testbed in the form of network equipment or devices for testing purposes.(6)Partnership with Government entities(A)EstablishmentIn establishing the Applied Research Open-RAN testbed, the Assistant Secretary shall—(i)consult with the Federal Communications Commission, including with respect to ongoing work by the Commission to develop other testbeds, including private sector testbeds, related to Open-RAN technologies; and(ii)ensure that the work on the testbed is coordinated with the responsibilities of the Assistant Secretary under any relevant memorandum of understanding with the Federal Communications Commission and the National Science Foundation related to spectrum. (B)OperationsIn operating the Applied Research Open-RAN testbed, the Assistant Secretary shall, in consultation with the Federal Communications Commission, partner with—(i)the First Responder Network Authority of the NTIA (also known as FirstNet) and the Public Safety Communications Research Division of the National Institute of Standards and Technology to examine use cases and applications for Open-RAN technologies in a public safety network; (ii)other Federal agencies, as appropriate to examine use cases and applications for Open-RAN technologies in other areas of interest to such agencies; and(iii)international partners, as appropriate.(7)Stakeholder inputThe Assistant Secretary shall seek input from stakeholders regarding the establishment and operation of the Applied Research Open-RAN testbed.(8)Implementation deadlineNot later than 180 days after the date of enactment of this Act, the Assistant Secretary shall—(A)define metrics and parameters for the Applied Research Open-RAN testbed, including functionality, project configuration and capacity, performance, security requirements, and quality assurance;(B)adopt any rules as necessary, in consultation with the Federal Communications Commission; and(C)begin the development of the Applied Research Open-RAN testbed, including seeking stakeholder input as required by paragraph (7).(9)ReportNot later than 1 year after the date of enactment of this Act, the Assistant Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the findings of the testbed and any recommendations for additional legislative or regulatory actions relating to the work of the testbed.(10)Authorization of appropriations(A)In generalThere are authorized to be appropriated for the administration of the Applied Research Open-RAN testbed $20,000,000 for fiscal year 2022, to remain available until expended.(B)Rule of constructionNothing in paragraph (6) shall be construed to obligate FirstNet or any other Federal entity to pay for the cost of the Applied Research Open-RAN testbed created under this section in the absence of the appropriation of amounts under this paragraph. (C)Authorization for voluntary supportA Federal entity, including FirstNet, may voluntarily enter into an agreement with NTIA to provide monetary or nonmonetary support for the Applied Research Open-RAN testbed. (b)Participation in standards-Setting bodies(1)DefinitionsIn this section—(A)the term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information;(B)the term eligible standards-setting body—(i)means a standards-setting body, participation in which may be funded by a grant awarded under paragraph (2), as determined by the Assistant Secretary; and(ii)includes—(I)the 3rd Generation Partnership Project (commonly known as 3GPP);(II)the Alliance for Telecommunications Industry Solutions (commonly known as ATIS);(III)the International Telecommunications Union (commonly known as ITU);(IV)the Institute for Electrical and Electronics Engineers (commonly known as IEEE);(V)the World Radiocommunications Conferences (commonly known as the WRC) of the ITU;(VI)the Internet Engineering Task Force (commonly known as the IETF);(VII)the International Organization for Standardization (commonly known as the ISO) and the International Electrotechnical Commission (commonly known as the IEC); (VIII)the O-RAN Alliance; (IX)the Telecommunications Industry Association (commonly known as TIA); and (X)any other standards-setting body identified under paragraph (4); (C)the term Secretary means the Secretary of Commerce; and(D)the term standards-setting body means an international body that develops the standards for open network architecture technologies.(2)Grant program(A)In generalThe Secretary, in collaboration with the Assistant Secretary, shall award grants to private sector entities based in the United States to participate in eligible standards-setting bodies.(B)PrioritizationThe Secretary shall prioritize grants awarded under this section to private sector entities that would not otherwise be able to participate in eligible standards-setting bodies without the grant. (3)Grant criteriaNot later than 180 days after the date on which amounts are appropriated under paragraph (5), the Secretary, in collaboration with the Assistant Secretary, shall establish criteria for the grants awarded under paragraph (2). (4)Consultation with Federal Communications CommissionThe Secretary shall consult with the Federal Communications Commission in—(A)determining criteria for the grants awarded under paragraph (2); and(B)determining which standards-setting bodies, if any, in addition to the standards-setting bodies listed in paragraph (1)(B)(ii) are eligible standards-setting bodies.(5)Authorization of appropriations(A)In generalThere are authorized to be appropriated for grants under paragraph (2) $30,000,000 in total for fiscal years 2022 through 2025, to remain available until expended.(B)Administrative costsThe Secretary may use not more than 2 percent of any funds appropriated under this paragraph for the administration of the grant program established under this subsection. 